Case 1:21-mc-00006-JMS-MJD Document 13 Filed 02/12/21 Page 1 of 5 PageID #: 82




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 ELECTROLUX NORTH AMERICA, INC.,                     )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:21-mc-00006-JMS-MJD
                                                     )
 PERFORMANCE METALS, INC.,                           )
                                                     )
                              Defendant.             )
                                                     )
                                                     )
 LINDSAY MAHONEY,                                    )
                                                     )
                              Miscellaneous.         )




                                               ORDER


        This matter is before the Court on the Motion to Quash Subpoena to Testify to Lindsay

 Mahoney [Dkt. 1]. The Court previously vacated the February 2, 2021, deposition of Lindsay

 Mahoney to permit the full briefing and consideration of the instant motion. [Dkt. 9.] The

 motion is now ripe and the Court, being duly advised, GRANTS the motion for the reasons set

 forth below.

        At all relevant times, Ms. Mahoney was employed as a bookkeeper by the Defendant in

 this case. Ms. Mahoney resides within this district. The instant dispute involves a deposition

 subpoena that was issued to Ms. Mahoney by this court seeking her testimony in a case pending

 in the Western District of North Carolina. That case arises out of a dispute between Defendant
Case 1:21-mc-00006-JMS-MJD Document 13 Filed 02/12/21 Page 2 of 5 PageID #: 83




 and Plaintiff, with whom Defendant had a long-term relationship as a metal supplier, over

 amounts Defendant owed Plaintiff. Plaintiff alleges that the parties reached a settlement

 agreement with regard to the amount owed, pursuant to which Defendant would pay a reduced

 amount to satisfy its debt in full, and that Defendant has breached that agreement.

        Ms. Mahoney moves to quash the subpoena pursuant to Federal Rule of Civil Procedure

 45(d)(3), which provides that "the court for the district where compliance is required must quash

 or modify a subpoena that . . . subjects a person to undue burden."

        When making the determination of whether a person will be subjected to undue
        burden, courts consider a number of factors, including the person's status as a non-
        party, the relevance of the discovery sought, the subpoenaing party's need for the
        discovery, and the breadth of the request. The rationale for the undoubted
        solicitude accorded non-parties is that, although discovery is by definition
        invasive, parties to a lawsuit must accept its travails as a natural concomitant of
        modern civil litigation. Non-parties have a different set of expectations.
        Accordingly, concern for the unwanted burden thrust upon non-parties is a factor
        entitled to special weight in evaluating the balance of competing needs.

 Uppal v. Rosalind Franklin Univ. of Med. & Sci., 124 F. Supp. 3d 811, 813 (N.D. Ill. 2015)

 (emphasis in original).

        Ms. Mahoney argues that being deposed would impose an undue burden on her because

 it would cause her anxiety. She avers:

        Thinking about being deposed makes me feel stressed. I feel sick to my stomach,
        anxious, emotional and uneasy and feel that way whenever I think about the
        deposition.

 [Dkt. 1-2 at 1.] It is, of course, not unusual for a deposition to be stressful for the deponent.

 That, alone, would ordinarily not constitute the type of undue burden that would require the

 quashing of a subpoena. In this case, however, Ms. Mahoney is pregnant, and she has obtained a

 note from her OB/GYN that reads, in relevant part:

                                                   2
Case 1:21-mc-00006-JMS-MJD Document 13 Filed 02/12/21 Page 3 of 5 PageID #: 84




 Id. at 9. Ms. Mahoney also avers that "I am experiencing sciatic nerve pain due to my pregnancy

 and spend a lot of time sitting or laying on a heating pad to reduce my pain," and that "I continue

 to be concerned about the stress the deposition will cause me, the potential harm that stress could

 have on my unborn child, and who will care for my children while I am being deposed." 1 Id. at

 2.

        The Court recognizes that the court in North Carolina has already overruled Defendant's

 objection to Ms. Mahoney's deposition. [Dkt. 1-3.] The record does not reflect the reason for

 that court's ruling, but obviously the undersigned has before him the objection of Ms. Mahoney

 herself, not Defendant, and thus the Court must consider the burdens personal to Ms. Mahoney

 which, as noted above, are entitled to special consideration in light of her status as a non-party.




 1
  Ms. Mahoney also notes that she is the primary caregiver for her two young children and that
 "arranging for childcare during regular working hours is difficult" in light of the global
 pandemic. [Dkt. 1-2 at 2.] While this is undoubtedly true, that burden could be eliminated by
 scheduling the deposition on a weekend or other time when a family member or friend could be
 available to provide childcare. Thus, it does not factor into the Court's decision.
                                                  3
Case 1:21-mc-00006-JMS-MJD Document 13 Filed 02/12/21 Page 4 of 5 PageID #: 85




 The Court thus must weigh Dr. Gentry's opinion that the stress of being deposed could be

 harmful to Ms. Mahoney and her unborn child—which the Court is not in a position to second

 guess—against Plaintiff's need for Ms. Mahoney's testimony. The Court has no difficulty

 concluding that the need to protect Ms. Mahoney and her unborn child from potential harm

 outweighs Plaintiff's discovery needs in this case. Indeed, Plaintiff does not explicitly argue

 otherwise, focusing only on its perceived need for Ms. Mahoney's testimony rather than the

 relative importance of that need versus the health of Ms. Mahoney and her unborn child. And

 while it is true that Defendant identified Ms. Mahoney in its initial disclosure as a person likely

 to have discoverable information about "[h]istory billing, payments. aging, shipments,

 discrepancies between the parties," [Dkt. 11-1], Plaintiff has not yet deposed the other

 individuals identified by Defendant or Defendant itself, and therefore cannot demonstrate that

 there are any gaps of material information that only Ms. Mahoney's deposition can fill.

        The Court is mindful of Plaintiff's interest in conducting discovery in the manner and

 order it believes is most advantageous to it, and recognizes that prohibiting Plaintiff from

 deposing Ms. Mahoney at this time is contrary to that interest. However, based on the

 information before it, the Court finds that Plaintiff's interest does not outweigh the burden that

 would be imposed on Ms. Mahoney if the deposition were to go forward. Accordingly, Ms.

 Mahoney's motion to quash is GRANTED.

        The Court notes that the reason for this order terminates upon the conclusion of Ms.

 Mahoney's pregnancy. Accordingly, counsel for Ms. Mahoney is ordered to file a notice with

 the Court, and separately notify counsel for Plaintiff in this matter, within seven days of the




                                                   4
Case 1:21-mc-00006-JMS-MJD Document 13 Filed 02/12/21 Page 5 of 5 PageID #: 86




 conclusion of Ms. Mahoney's pregnancy, at which time the Court will entertain a motion to

 reconsider this order if the deposition of Ms. Mahoney remains necessary at that time.

        SO ORDERED.



        Dated: 12 FEB 2021




 Distribution:

 Service will be made electronically on all
 ECF-registered counsel of record via email
 generated by the Court's ECF system.




                                                 5
